Citation Nr: 1112690	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bipolar disorder (claimed as manic depressive disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from December 1957 to June 1961.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO denied service connection for bipolar disorder.  In September 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

In April 2008, the Board denied service connection for bipolar disorder.  The Veteran appealed the April 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  No psychiatric disorder was shown in service, or for several years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between currently-diagnosed bipolar disorder and the Veteran's military service.
CONCLUSION OF LAW

The criteria for service connection for bipolar disorder (claimed as manic depressive disorder) are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in November 2003 and July 2004 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The July 2004 letter specifically advised the Veteran to provide any evidence in his possession that pertains to his claim (consistent with the legal authority then in effect).  The August 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2003 and July 2004 letters.  Hence, the November 2003 and July 2004 letters-which meet all of Pelegrini's content of notice requirements-also meet the VCAA's timing of notice requirement.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates; however, on these facts, the lack of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or will be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection for bipolar disorder is warranted.

The Board notes that on remand, the RO/AMC was instructed to obtain the Veteran's social security disability records.  The Social Security Administration (SSA) decision is not of record, however, a March 2010 response from the SSA indicated that there were no records on file for the Veteran.  Additionally, a March 2010 letter to the Veteran requested him to submit copies of SSA records in his possession.  To date, the Veteran has not submitted any such records.  

The Board also acknowledges that the Veteran has not undergone VA examination in connection with the claim on appeal.  However, as explained in more detail below, no psychiatric disorder was diagnosed until several years post service, and there is no medical suggestion whatsoever that the claimed bipolar disorder is related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for bipolar disorder, VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as bipolar disorder (a psychosis), which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for bipolar disorder must be denied. 

First addressing the matter of current disability, VA treatment records reflect a current diagnosis of bipolar disorder.  However, in this case, there is no medical suggestion whatsoever that the Veteran's bipolar disorder is medically related to service.  

No psychiatric disorder was shown in service.  The Veteran's service medical records reflect no psychiatric complaints, findings, or diagnosis.

Several years post service, private hospital treatment records dated in November 1973 reveal that the Veteran was diagnosed with schizophrenia, paranoid type.  According to a December 1973 State of New York Department of Mental Hygiene case summation, the Veteran was laid off from a computer company three years prior and at the same time he broke up with his girlfriend.  He had tried very hard to forget those two painful events, ate only one meal a day, and did a lot of jogging.  Several weeks prior to his November 1973 hospitalization, he broke his left leg and had to restrict his activities.  He started to worry a great deal about the marriage of one of his brothers.  Then suddenly, the day before his November 3, 1973 admission, he started to hear voices and show bizarre behavior of entering his neighbor's houses.  Since that time the Veteran has been hospitalized on multiple occasions and variously diagnosed with psychiatric disorders including schizophrenic disorder and schizophrenia, schizo-affective disorder, and bipolar disorder.  

As noted, the first recorded diagnosis of a psychiatric disorder was not until November 1973, 12 years after the Veteran's discharge from service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, there is no medical evidence of a nexus between any diagnosed psychiatric disability and service.  On numerous occasions, the Veteran has relayed to medical professionals that his first psychiatric treatment was in 1973 or 1974 and a VA psychiatric intake note from December 1999 shows that at that time he reported that his first manic episode was in 1974.  The only indication in the record that the Veteran had any psychiatric disorder prior to 1973 is his statement in his October 2003 claim form for VA benefits that states his "manic depression" began in June 1964.  Even if the Board accepts this assertion as credible, this date is 3 years after his separation from service.

The Board also notes that, in his original claim for service connection, the Veteran stated that he had handled classified materials while in service.  In the Veteran's NOD, he also stated that he was in the Air Force Security Service during wartime; specifically, during the "Cuban crisis."  Of note, the Veteran's Department of Defense Form 214 (separation document) reflects that his military occupational specialty was personnel specialist.  Regardless, there simply is no medical evidence or opinion currently of record that supports a finding that the Veteran's current bipolar disorder is medically related to service, to include his work with classified materials, and neither he nor his representative has presented or identified any such existing evidence or opinion that would, in fact, support the claim.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that the current diagnosed psychiatric disability had its origins in or is otherwise medically related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bipolar disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that current bipolar disorder is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bipolar disorder (claimed as manic depressive disorder) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


